internal_revenue_service number release date index number ----------------------- ----------------------------- -------------------------------- ------------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------------ ---------------------------------------------------- telephone number --------------------- refer reply to cc intl b06 plr-130624-08 date date re ----------------------- fy ---------- legend taxpayer parent cpa firm product year month date date date ----------------------- ----------------------- --------------------------------- -------------- ------------------- ------------------------- ------------------ --------------------------- ----------------------- ------------------- dear ------------------- this responds to a letter dated date supplemented by a letter dated date submitted by cpa firm on behalf of taxpayer the correspondence requests that the internal_revenue_service service grant an extension of time under sec_301_9100-3 to file a form 4876-a election to be treated as an interest_charge_disc for year the extension granted by this letter is based on facts and representations submitted by taxpayer and representatives of cpa firm and accompanied by a penalty of perjury statement executed by the appropriate parties this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process plr-130624-08 facts taxpayer was organized on date to operate as an exporter of products taxpayer and parent engaged cpa firm to establish taxpayer as an interest charge domestic_international_sales_corporation ic-disc pursuant to internal_revenue_code_of_1986 as amended code sec_991 through taxpayer’s management was not sophisticated in tax matters and expected cpa firm to take all steps necessary to elect ic-disc status for year taxpayer’s first taxable_year believing all the requirements to conduct business and be treated as an ic-disc for its first taxable_year were satisfied taxpayer began operating as an ic-disc as of the date of its organization even though taxpayer assumed that the necessary requirements to conduct business as an ic-disc were satisfied it did not qualify as an ic-disc for federal_income_tax purposes because form 4876-a was not timely filed with the irs within days of date during month cpa firm reviewed the completed form 4876-a and realized that the form had not been filed cpa firm attempted to file the form on date more than days after date on date taxpayer received a notice from the service disallowing the election because it was not timely filed in response cpa firm acting on taxpayer’s behalf submitted this letter_ruling request law and analysis sec_992 of the code provides that an election by a corporation to be treated as a disc shall be made by such corporation for a taxable_year at any time during the 90-day period immediately preceding the beginning of the taxable_year except that the secretary may give his consent to the making of an election at such other times as the secretary may designate sec_992 provides that such election shall be made in such manner as the secretary shall prescribe and shall be valid only if all persons who are shareholders in such corporation on the first day of the first taxable_year for which such election is effective consent to such election temporary sec_1_921-1t provides in part that a corporation electing disc status must file form 4876-a a corporation electing to be treated as a fsc small_fsc or disc for its first taxable_year shall make its election within days after the beginning of that year the rules contained in sec_1_992-2 b and b shall apply to the manner of making the election and the manner and form of representing shareholder consent to the election sec_1_992-2 provides that except as provided in paragraphs plr-130624-08 b and c of that section the election to be treated as a disc shall be valid only if the consent of every person who is a shareholder of the corporation as of the beginning of the first taxable_year for which such election is effective is on or attached to the form_4876 when filed with the service_center sec_301_9100-1 provides in part that the commissioner in exercising the commissioner's discretion may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election under all subtitles of the code except subtitles e g h and i sec_301_9100-1 provides that a regulatory election is an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin for this purpose an election includes an application_for relief in respect of tax sec_301_9100-3 provides that requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence including affidavits described in paragraph e of this section to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government taxpayer requests an extension of time to make the election described in temp sec_1_921-1t for its first taxable_year this is a regulatory election as defined in sec_301_9100-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the standards for relief set forth in sec_301_9100-3 based on the facts and representations submitted with taxpayer’s ruling_request we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time of days from the date of this ruling letter to file form 4876-a and the shareholder consent statements required under sec_1_921-1t and sec_1_992-2 such filing will be treated as a timely election to be treated as an ic-disc for taxpayer’s first taxable_year caveats the granting of an extension of time to make the election is not a determination that taxpayer is otherwise eligible to make the election to submit shareholder consent statements or to claim ic-disc status or benefits see sec_301_9100-1 a copy of this ruling letter should be associated with the election and shareholder consent statements plr-130624-08 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent except as expressly provided herein we express or imply no opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in accordance with the power_of_attorney on file with this office copies of this letter are being sent to your authorized representatives sincerely ________________________________ john e hinding assistant to the branch chief branch office of associate chief_counsel international enclosures copy of this letter copy for sec_6110 purposes cc
